UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2011 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 1-13884 Cameron International Corporation (Exact Name of Registrant as Specified in its Charter) Delaware 76-0451843 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 1333 West Loop South, Suite 1700, Houston, Texas (Address of Principal Executive Offices) (Zip Code) 713/513-3300 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter)during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes RNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer R Accelerated filer £ Non-accelerated filer £ (Do not check if a smaller reporting company) Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No R Number of shares outstanding of issuer’s common stock as of October 20, 2011 was 245,200,784. TABLE OF CONTENTS PARTI — FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Consolidated Condensed Results of Operations 3 Consolidated Condensed Balance Sheets 4 Consolidated Condensed Statements of Cash Flows 5 Notes to Consolidated Condensed Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 36 Item 4. Controls and Procedures 37 PARTII — OTHER INFORMATION 38 Item 1. Legal Proceedings 38 Item 1A. Risk Factors 38 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 39 Item 3. Defaults Upon Senior Securities 39 Item 4. Removed and Reserved 39 Item 5. Other Information 39 Item 6. Exhibits 40 SIGNATURES 41 2 PART I — FINANCIAL INFORMATION Item 1. Financial Statements CAMERON INTERNATIONAL CORPORATION CONSOLIDATED CONDENSED RESULTS OF OPERATIONS (dollars and shares in millions, except per share data) Three Months Ended September 30, Nine Months Ended September 30, (unaudited) REVENUES $ COSTS AND EXPENSES Cost of sales (exclusive of depreciation and amortization shown separately below) Selling and administrative expenses Depreciation and amortization Interest, net Other costs (see Note 3) Total costs and expenses Income before income taxes Income tax provision ) Net income $ Earnings per common share: Basic $ Diluted $ Shares used in computing earnings per common share: Basic Diluted The accompanying notes are an integral part of these statements. 3 CAMERON INTERNATIONAL CORPORATION CONSOLIDATED CONDENSED BALANCE SHEETS (dollars in millions, except shares and per share data) September 30, December 31, (unaudited) ASSETS Cash and cash equivalents $ $ Receivables, net Inventories, net Other Total current assets Plant and equipment, net Goodwill Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current portion of long-term debt $ $ Accounts payable and accrued liabilities Accrued income taxes - Total current liabilities Long-term debt Deferred income taxes Other long-term liabilities Total liabilities Stockholders’ Equity: Common stock, par value $.01 per share, 400,000,000 shares authorized, 263,111,472 shares issued at September 30, 2011 and December 31, 2010 Capital in excess of par value Retained earnings Accumulated other elements of comprehensive income (loss) ) ) Less: Treasury stock, 17,913,815 shares at September 30, 2011 (19,197,642 shares at December 31, 2010) ) ) Total stockholders’ equity TOTAL LIABILITIES ANDSTOCKHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these statements. 4 CAMERON INTERNATIONAL CORPORATION CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS (dollars in millions) Three Months Ended September 30, Nine Months Ended September 30, (unaudited) Cash flows from operating activities: Net income $ Adjustments to reconcile net income to net cash provided by (used for) operating activities: Depreciation Amortization Non-cash stock compensation expense Deferred income taxes and tax benefit of employee stock compensation plan transactions ) ) Changes in assets and liabilities, net of translation, acquisitions and non-cash items: Receivables ) Inventories ) Accounts payable and accrued liabilities ) ) Other assets and liabilities, net ) Net cash provided by (used for) operating activities ) ) Cash flows from investing activities: Capital expenditures ) Acquisitions, net of cash acquired − − ) ) Proceeds from sale of plant and equipment Net cash used for investing activities ) Cash flows from financing activities: Short-term loan borrowings (repayments), net ) Issuance of senior debt − − − Debt issuance costs − − ) − Redemption of convertible debentures ) − ) − Sale (purchase) of equity call options, net − ) − Purchase of treasury stock – – − ) Proceeds from stock option exercises, net of tax payments from stock compensation plan transactions ) Excess tax benefits from employee stock compensation plan transactions Principal payments on capital leases ) Net cash provided by (used for) financing activities ) ) Effect of translation on cash ) ) ) Increase (decrease)in cash and cash equivalents ) ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ The accompanying notes are an integral part of these statements. 5 CAMERON INTERNATIONAL CORPORATION NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS Unaudited Note 1: Basis of Presentation The accompanying Unaudited Consolidated Condensed Financial Statements of Cameron International Corporation (the Company) have been prepared in accordance with Rule10-01 of Regulation S-X and do not include all the information and footnotes required by generally accepted accounting principles for complete financial statements. Those adjustments, consisting of normal recurring adjustments that are, in the opinion of management, necessary for a fair presentation of the financial information for the interim periods, have been made. The results of operations for such interim periods are not necessarily indicative of the results of operations for a full year. The Unaudited Consolidated Condensed Financial Statements should be read in conjunction with the Audited Consolidated Financial Statements and Notes thereto filed by the Company on Form 10-K for the year ended December 31, 2010. The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Such estimates include, but are not limited to, estimates of total contract profit or loss on certain long-term production contracts, estimated losses on accounts receivable, estimated realizable value on excess and obsolete inventory, contingencies, including tax contingencies, estimated liabilities for litigation exposures and liquidated damages, estimated warranty costs, estimates related to pension accounting, estimates related to the fair value of reporting units for purposes of assessing goodwill for impairment, estimated proceeds from assets held for sale and estimates related to deferred tax assets and liabilities, including valuation allowances on deferred tax assets. Actual results could differ materially from these estimates. Certain prior year amounts have been reclassified to conform to the current year presentation. Note 2: Acquisitions On October 24, 2011, the Company closed on the acquisition of LeTourneau Technologies, Inc., a wholly-owned subsidiary of Joy Global Inc., for $375.0 million in cash, subject to certain post-closing adjustments.LeTourneau provides drilling equipment as well as rig designs and components for both the land and offshore rig markets. During the nine months ended September 30, 2011, the Company acquired the stock of three businesses for a total cash purchase price, net of cash acquired, of $42.5 million.Vescon Equipamentos Industriais Ltda. was acquired to strengthen the Company’s surface product offerings in the Brazilian market and has been included in the DPS segment since the date of acquisition.The remaining interest in Scomi Energy Sdn Bhd., previously a Cameron joint venture company, was acquired in order to strengthen the Company’s process systems offerings in the Malaysian market.On June 20, 2011, TS-Technology AS, a Norwegian company, was acquired to enhance the Company’s water treatment technology offerings.The results of both the Scomi Energy Sdn Bhd and TS-Technology AS businesses have been included in the PCS segment since the dates of the respective acquisitions. Preliminary goodwill recorded from the threeacquisitions during the nine months ended September 30, 2011was approximately $25.7 million, of which approximately $20.1 million is deductible for tax purposes.The Company is still awaiting significant information relating to the fair value of the assets and liabilities of the acquired businesses in order to finalize the purchase price allocations. 6 Note 3: Other Costs Other costs for the three and nine months ended September 30, 2011 and 2010 consisted of the following (in millions): Three Months Ended September 30, Nine Months Ended September 30, Employee severance $
